715 N.W.2d 862 (2006)
475 Mich. 884
In re Randale Lashawn REX, Jr., and Quintae Najee Rex, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Qiana L. Frank, Respondent-Appellant.
Docket No. 131356. COA No. 262434.
Supreme Court of Michigan.
June 23, 2006.
On order of the Court, the application for leave to appeal the May 11, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.